Citation Nr: 1132841	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  04-23 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1943 to April 1946.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his Substantive Appeal (on VA Form 9), the Veteran requested a Travel Board hearing.  In an April 2006 letter, he was notified that his hearing had been scheduled for May 18, 2006.  Subsequently, the Veteran submitted a letter in April 2006 requesting that his hearing be rescheduled.  The Veteran's hearing was rescheduled for June 24, 2011.  The Veteran was notified of this hearing in an April 2011 letter, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, the Board considers that his hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

A remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his bilateral hearing loss.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

A VA Medical Center (VAMC) treatment record dated in August 2002 shows a diagnosis of bilateral sensorineural hearing loss.  The Veteran claims that his current hearing loss stems from an in-service incident in September 1943.  He reports that a machine gun malfunction and blew up when a cartridge lodged in the chamber, and he claims that his hearing loss started after this incident.   

The Veteran's service treatment records (STRs) document normal hearing upon service entrance.  They also show that the incident with the machine gun explosion occurred in September 1943.  The Veteran was treated at Fort Knox Hospital for his injuries; however, the STRs do not contain any references to bilateral hearing loss following the accident.  The Veteran's military service ended in April 1946.  

It may be conceded that the Veteran was exposed to acoustic trauma in service, and a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his bilateral hearing loss.  He has never been afforded a VA medical nexus opinion for this claim.  An examination is required to determine whether this disorder is related to the Veteran's active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Additionally, the most recent outpatient treatment records from the VAMC in Bay Pines, Florida, are dated from January 2004.  The most recent outpatient treatment 
records from the VAMC in Buffalo, New York, are dated from June 2003.  All pertinent records since these dates should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all pertinent VA outpatient treatment records from the Bay Pines, Florida, VAMC since January 2004 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the Buffalo, New York, VAMC since June 2003 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Ask the Veteran to provide a list of any private providers who may have treated him for hearing loss, or examined him for hearing aids since his discharge from service.  After receiving the appropriate release forms from the Veteran, obtain all described records, or document all efforts to obtain any records note by the Veteran.  If no such records exist, the Veteran is urged to relay that information as quickly as possible to avoid further delay in this case.  

3.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his bilateral hearing loss.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  Following testing, the examiner must indicate the type of hearing loss the Veteran has, and whether it is the type that may be caused by noise exposure, aging, infection, genetic disorder, other disease or the like.  

The examiner should provide a medical opinion addressing whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's current bilateral hearing loss is related to his active military service, to include the September 1943 gunshot accident for which acoustic trauma is conceded.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both 
for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



